DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Amendments
2.	The amendment filed November 25, 2021 has been entered. Claim 1 has been amended. Claims 12-20 are withdrawn from further consideration. Claims 1-11 are under consideration in this Office Action. 


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 13, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Withdrawal of Claim Objections
4.	The claim objection to claim 1 is withdrawn in view of applicants’ amendments.






Maintained Rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


5.  Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1-11 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 1-11 are drawn to a composition comprising: a)  one or more bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1; b) a fermentate comprising soy flour, a yeast, and a proteolytic enzyme; and c) a carrier comprising methyl cellulose, magnesium stearate, microcrystalline cellulose, hydroxypropylmethyl cellulose, or mixtures thereof; wherein the dietary supplement composition is in unit dosage form.
The components within the composition are naturally occurring. The bacteria, and fermentate comprising soy flour, a yeast, and a proteolytic enzyme; and c. an excipient, carrier, and/or diluent are not “markedly different” in structure than the naturally occurring components.  Vegetable magnesium stearate is mostly made from palm oil and is a standard for tablets. However, it can also be derived from purified cottonseed oil. It is even found naturally in the tissues of the human body. 
The bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1 can be naturally occurring Clostridium sporogenes.  C. sporogenes, is a naturally occurring gut bacterium from the phylum 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring bacteria, soy flour, yeast, proteolytic enzymes and diluents together as a composition. The composition does not change the structure of the naturally occurring bacteria, soy flour, yeast, proteolytic enzymes and carrier.
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims varying amounts of bacteria, IPA and lactic acid bacteria or the inclusion of additional ingredients are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to 
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  

Response to Arguments
6.	Applicant's arguments filed November 25, 2021 have been fully considered but they are not persuasive. Applicants argue that the combination of ingredients does not occur naturally.  There is no indication in the specification that the claimed mixture of bacteria and naturally occurring ingredients has any characteristics (structural, functional, or otherwise) that are different from the naturally occurring counterpart.  Thus, the mixture does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. The claims do not qualify as eligible subject matter. The combination of ingredients produces no new bacteria, no change in the bacteria, and no enlargement of the range of each components utility. Each component has the same effect it always had. The bacteria performs in their natural way. Their use in combination does not improve in any way their natural functioning. They serve the ends nature originally provided and act quite independently of any effort of the patentee. 
Applicant assert that calling the composition a dietary supplement should overcome the rejection.  However, the requirement is that the composition have different characteristics, then its naturally occurring characteristics.  It is well known that IPA producing bacteria have dietary characteristics. This is a naturally found property. Calling the composition a dietary supplement did not change the naturally occurring characteristics of the composition. Applicant did not point to any characteristic which were not naturally occurring. Therefore, the amendment is insufficient to overcome the rejection. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
8.	Claims 1-3, 5-7, and 9-12  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-10 of copending Application No. 16/838,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a composition comprising: a) a fermentate comprising bacterially derived indole-3-propionic acid and other indole derivatives, wherein the composition comprises from about 0.01% to about 10%, by weight of the composition, of indole-3-propionic acid; and b) a carrier, comprising lactose, methyl! cellulose, magnesium stearate, microcrystalline cellulose, or mixtures thereof. This is not patentably distinct from the instant claims. Moreover, the reference application recites the bacteria being Clostridium sporogenes, Peptostreptococcus anaerobius, Clostridium cadaveris, Clostridium boltae and/or the lactic bacteria also recited by the instant claims. The same cfus are claimed for the bacteria as well. The claims are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
9.	Applicant's arguments filed November 25, 2021 have been fully considered but they are not persuasive. The rejection is maintained because the claims are not patentably distinct.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al., (WO 2018136884 published July 26, 2018; priority to January 23, 2017) in view of Chokshi (US 6,806,069 published October 2004; priority to January 2001).
The claims are drawn to a composition comprising: a) one or more bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1; b)  a fermentate comprising soy flour, a yeast, and a proteolytic enzyme; and c) a carrier comprising methyl cellulose, magnesium stearate, microcrystalline cellulose, hydroxypropylmethyl cellulose, or mixtures thereof; wherein the dietary supplement composition is in unit dosage form.
Mayer et al., teach a therapeutic composition comprising at least one bacterial strain and/or an amino acid metabolite [abstract]. Such pharmaceutical compositions can be used for promoting weight loss. The pharmaceutical composition comprises Peptostreptococcus asaccharolyticus, Clostridium sporogenes, and other bacteria [claim 50].  The pharmaceutical composition further comprises 3-indolepropionic acid (IPA) [claim 54].  The composition comprising at least one of these or other related bacteria and/or metabolites may be administered. The metabolites, including those derived from fermentation of amino acids and/or from gut microbiome are the composition [Summary of Invention]. Production of IPA was shown to be completely dependent on the presence of gut microflora and could be established by colonization with the bacterium Clostridium sporogenes [Probiotic Bacteria].  Indole is exclusively produced by the intestinal microbiota, which converts tryptophan into indole, pyruvate and ammonia by the bacterial tryptophanase enzyme. Incubation of human large intestinal content with tryptophan and indolelactate resulted in the production of in vitro. Mayer et al., teach the presence of such bacteria was associated with better outcomes of weight loss, measured by, e.g., BMI at six months after bariatric surgery. Gut microbiota was also associated with changes in hunger (fasting), fullness after a meal, food addiction scores (YFAS), and desire for high calorie or low calorie food (Figures 1-4). The Gut bacteria were capable of metabolizing amino acids, such as tyrosine (Figure 5) and tryptophan (Figure 6), into metabolites that may improve patient health (such as weight loss, appetite change, etc.). These dietary supplements that include these compounds (dietary protein or amino acid (such as bacterial consortiums, symbiotic products) could be orally administered to improve weight loss outcomes with bariatric surgery or other interventions for obesity and metabolic syndrome [Example 1].

The bacterial culture medium containing the bacteria, may be administered [Probiotic Bacteria].   The formulation for a therapeutic composition of the present invention may also include other probiotic agents or nutrients which promote spore germination and/or bacterial growth [Pharmaceutical Compositions].  The therapeutic compositions of the present invention are combined with a carrier which is physiologically compatible with the gastrointestinal tissue of the species to which it is administered [Pharmaceutical Compositions].  The therapeutic compositions o may also include vitamins or minerals [Pharmaceutical Compositions]. The therapeutic compositions is combined with a carrier which is physiologically compatible with the gastrointestinal tissue of the species to which it is administered. Carriers can be comprised of solid-based, dry materials for formulation into tablet, capsule or powdered form; or the carrier can be comprised of liquid or gel-based materials for formulations  
Therefore Mayer et al., teach a dietary pharmaceutical composition comprising: a) one or more bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1; b)  a fermentate comprising and a proteolytic enzyme; and c. carrier comprising methyl cellulose, magnesium stearate or microcrystalline cellulose; but does not teach the fermentate comprising soy flour and yeast. 
Chokshi teach fermentation is the process by which microorganisms metabolize raw materials, such as amino acids and carbohydrate, to produce glycoprotein. Microorganisms that produce a glycoprotein matrix include yeast and some bacteria. A preferred yeast is Saccharomyces cervisiae. Bacteria that produce glycoprotein include bacteria within the genus Lactobacillus. The nutritional supplement can also include pharmaceutically acceptable buffers, excipients, diluents, adjuvants, flavorings, and the like. It may be beneficial to add a nutritional substance to the microorganism mixture. Examples of such nutritional substances include soy flour and nutritional yeast, such as inactive baker's yeast or inactive brewer's yeast. When using soy four, non-genetically modified organism (non-GMO) soy flour is preferred. Such nutritional substances feed 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate into Mayer et al’s dietary composition comprising: a) one or more bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1; b)  a fermentate comprising and a proteolytic enzyme; and c. carrier comprising methyl cellulose, magnesium stearate or microcrystalline cellulose and/or diluent the additional fermentate components as taught by Chokski in order to permit and improve the growth of the producing bacteria. Furthermore, no more than routine skill would have required to incorporate the components of Chokski wherein the benefits are adding a nutritional substance because such nutritional substances feed the microorganisms, thereby inducing growth and the manufacture.  
It is noted, that while the references recite concentrations such as the amount of bacteria or fermentate. Regarding the specific amounts recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a composition comprising a fermentate comprising Clostridium sporogenes and a carrier as taught by Mayer et al., incorporating the fermentate components of Chokshi in order to provide a fermentate permitting growth of the IPA producing bacteria.  
Thus, these amount would have been expected by one of skill in the art and further would have been well within the purview of the skilled artisan to provided, prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Response to Arguments
11.	Applicant's arguments filed November 25, 2021 have been fully considered but they are not persuasive. 
Applicants agree that Mayer et al. provide a dietary supplement comprising a list of bacteria that to be incorporated into its pharmaceutical compositions, including Clostridium sporogenes, in combination with fermentate and a carrier comprising methyl cellulose, magnesium stearate, microcrystalline cellulose, hydroxypropylmethyl cellulose, or mixtures thereof, to form a dietary supplement composition in unit dosage form, as required by the presently amended claims. Mayer et al., teach the discovery that some bacteria, were associated with better outcomes of bariatric surgery (e.g., measured by, e.g., weight loss at six months post-surgery). Such bacteria include 
bacteria producing phenylpropionate (such as Clostridium sporogenes, some bacteria producing Indole-3 -lactate (such as Clostridium sporogenes) and bacteria producing Clostridium sporogenes. Mayer et al., teach numerous benefits and advantages for IPA producing bacteria. Only Clostridium sporogenes was found to produce IPA in culture.  These colonization studies demonstrated that the introduction of enteric bacteria capable of IPA production in vivo into the gastrointestinal tract was sufficient to introduce IPA into the bloodstream of the host.  Mayer et al., specifically claims pharmaceutical composition comprising at least one bacterial strain selected a group specifically reciting Clostridium sporogenes.  Thus Mayer et al., clearly provides reason and motivation to select Clostridium sporogenes from the list of potential bacteria and combine such bacteria with soy flour, yeast, proteolytic enzyme, and a carrier comprising methyl cellulose, magnesium stearate, microcrystalline cellulose, hydroxypropylmethyl cellulose, or mixtures thereof, to form a dietary supplement composition in unit dosage form, as required by the presently amended claims.
Therefore, because Mayer et al., teach one or more bacteria having a nucleic acid sequence with at least 80% homology to the nucleic acid sequence of SEQ ID NO: 1; b)  a fermentate; and c) a carrier comprising methyl cellulose, magnesium stearate, microcrystalline cellulose, hydroxypropylmethyl cellulose, or mixtures thereof; wherein the dietary supplement composition is in unit dosage form.
In response to applicant's argument that Chokshi disclose a composition that includes a ubiquinone, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Additionally the argument that Chokshi disclose a composition that includes a ubiquinone, such as CoQ10, bound by a glycoprotein matrix is not persuasive. In this case, the claim language recites “comprising.” The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Therefore, applicants’ argument that is not persuasive because the claim language does not exclude the inclusion of additional ingredients. 

Conclusion
12.	No claims allowed.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JANA A HINES/Primary Examiner, Art Unit 1645